Title: From John Adams to Samuel Smith, 7 February 1801
From: Adams, John
To: Smith, Samuel



Dear Sir
Washington Feb 7th 1801.

I thank you for the honor of your letter of the 3d. I know the worth of Mr. Bayard & should be happy to give the proof of it, but in these cases I can give no encouragement untill all the candidates are before me & their cases weighed. I am much obliged by your information concerning him, which coincides with all the testimonies I have seen & indeed with all that I have observed.
Most sincerely do I unite with you in deploring a spirit which has increased, is increasing & I fear never will be diminished. The people of America have sett up pretensions to superior information intelligence & public virtue in comparison with the rest of mankind, which I believe will very soon be found wanting, if they have not already failed in the trial. History & experience are lost upon mankind. Downright corruption has spread & increased in America more than I had any knowledge or suspicion of. Even parties themselves have no common principle of union that can long bind them together—notwithstanding at times & for short periods, they show an astonishing unanimity. Your kind expressions of esteem for me are very prescious to my heart & I assure you all that respect & esteem is reciprocally entertained for your public & private character, as well as eminent literary talents / by Sir your sincere friend & very humble servant
